Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 2, 2014

                                    No. 04-13-00875-CV

                Sandra SAKS, Lee Nick McFadin and Margaret Landen Saks,
                                      Appellants

                                             v.

                       Lauren SAKS a/k/a Gloria Lauren Nicole Saks,
                                        Appellee

                     From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2011-PC-3466
                     Honorable Polly Jackson Spencer, Judge Presiding


                                      ORDER
       Appellee, Marcus Rogers, has filed a Motion to Dismiss or Strike Appeal By Appellant,
Lee Nick McFadin, III. If Mr. McFadin wishes to respond to the motion, he must do so no later
than April 14, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court